In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2115 
ROCHELL MITCHELL, et al., individually and on behalf of 
  all others similarly situated, 
                                         Plaintiffs‐Appellants, 

                                   v. 

JCG INDUSTRIES, INC., and KOCH FOODS, INC., 
                                       Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 10 C 6847 — Robert M. Dow, Jr., Judge. 
                      ____________________ 

    ARGUED JANUARY 7, 2014 — DECIDED MARCH 18, 2014 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  KANNE,  Cir‐
cuit Judges. 
     POSNER,  Circuit  Judge.  The  plaintiffs  are  employed  in  a 
poultry  processing  plant  in  Chicago  owned  by  the  defend‐
ants,  affiliated  corporations  that  we’ll  call  “the  employer.” 
The plaintiffs advance two claims: a claim by the two plain‐
tiffs,  suing  jointly,  that  the  employer  has  violated  an  over‐
time  provision  of  the  Fair  Labor  Standards  Act,  29  U.S.C. 
2                                                          No. 13‐2115 


§§ 201  et  seq.;  and  a  class  action  claim  (supplemental  to  the 
federal claim, see 28 U.S.C. § 1367(a)), made by the plaintiffs 
as  the  representatives  of  the  class,  that  the  employer’s  con‐
duct violates an overtime provision of the Illinois Minimum 
Wage  Law,  820  ILCS  105/1  et  seq.  The  federal  law  does  not 
preempt  the  state  law  if  the  latter  is  more  generous  to  em‐
ployees,  see  29  U.S.C.  §  218(a);  Spoerle  v.  Kraft  Foods  Global, 
Inc., 614 F.3d 427, 428–30 (7th Cir. 2010), so even if we decide 
that  the  employer  has  not  violated  the  federal  law,  we  can 
find  that  it  has  violated  the  state  law.  The  district  judge 
granted  summary  judgment  in  favor  of  the  employer  on 
both  claims,  and  having  done  so  dismissed  the  plaintiffs’ 
motion to  certify a class with respect to the state‐law claim. 
One might have expected the employer to press for certifica‐
tion, in order to preclude a further identical suit by others of 
its  employees,  see  Randall  v.  Rolls‐Royce  Corp.,  637  F.3d  818, 
820–21 (7th Cir. 2011); but it did not. 
     The  employees  in  question  are  line  workers  represented 
by  a  union—Chicago  Joint  Board,  RWDSU  (Retail,  Whole‐
sale  and  Department  Store  Union),  http://rwdsu.
info/about.htm  (visited  March  13,  2014,  as  were  the  other 
websites cited in this opinion)—that has a collective bargain‐
ing  agreement  with  the  employer.  The  line  workers  stand 
next  to  a  conveyor  belt  and  each  worker  performs  various 
operations on chicken carcasses, such as deboning and evis‐
ceration, as each carcass, carried on the moving belt, arrives 
in  front  of  him  or  her.  For  a  comprehensive  description  of 
the  process,  see  Tony  Ashdown,  “Poultry  Processing,” 
www.ilo.org/safework_bookshelf/english?content&nd=8571
70833;  see  also  Kimberly  Kindy,  “Fight  Picks  Up  Over  Pro‐
posal  to  Speed  Poultry‐Processing  Lines,”  Wash.  Post,  Feb. 
28, 2014, p. A3. 
No. 13‐2115                                                           3 


    For obvious reasons, “rigid sanitation requirements must 
be  met.”  Ashdown,  supra.  So  before  beginning  work  in  the 
morning the line workers are required to put on a sterilized 
jacket,  plastic  apron,  cut‐resistant  gloves,  plastic  sleeves, 
earplugs,  and  a  hairnet.  They  are  required  to  remove  this 
sanitary gear at  the start of  their half‐hour  lunch  break and 
put it back on before returning to work. They are also told to 
wash their hands before eating, but given the nature of poul‐
try  processing  would  doubtless do  it  without  being  told  to. 
The  principal  issue  in  the  case,  and  the  only  one  presented 
by  the  federal  claim,  is  whether  the  time  spent  in  changing 
during  the  lunch  break  is  worktime  that  must  be  compen‐
sated. It’s called “changing,” so we’ll call it that too, but the 
term  is  imprecise.  The  workers  do  not  change  out  of  their 
clothes;  they  place  the  sanitary  gear  on  top  of  their  street 
clothes, and remove it. 
    The  time  the  workers  spend  changing  before  and  after 
eating  lunch  is  time  taken  out  of  their  lunch  break  rather 
than out of the four‐hour shifts that precede and follow it. It 
thus leaves them with less time for actually eating. But com‐
pression of their eating time is not a concern that motivates 
the  workers’  suit;  that  it  is  not  implies  of  course  that  the 
amount of time consumed in changing is indeed slight, as is 
further implied by the fact that the plaintiffs don’t argue that 
the meal break is not a bona fide meal break. Were it not bo‐
na  fide,  they  would  be  entitled  to  be  paid  for  all  thirty 
minutes. Since it’s conceded  to be bona fide, it  is not  work‐
time,  29  C.F.R.  §  785.19(a)  (“bona  fide  meal  periods  are  not 
worktime”)—that  is,  time  that  the  employer  is  required  to 
compensate employees for even if (as in this case) there is a 
collective  bargaining  agreement  between  the  employer  and 
the  employees’  union  and  the  agreement  does  not  require 
4                                                       No. 13‐2115 


such compensation. 29 C.F.R. § 778.223. The plaintiffs argue 
nevertheless  that  federal  and  state  law  requires  that  this 
changing  time  be  compensated—and  at  1.5  times  the  em‐
ployees’  regular  wage  because  it  is  on  top  of  their  40‐hour 
weekly  worktime  and  thus  is  overtime—even  though  the 
collective bargaining agreement makes the entire meal peri‐
od  noncompensable  and  the  Fair  Labor  Standards  Act  does 
not require that meal periods be compensated. 
    The Act further excludes from the time during which an 
employee  is  entitled  to  be  compensated  at  the  minimum 
hourly wage (or, if it is overtime work, at 150 percent of the 
employee’s regular hourly wage) “any time spent in chang‐
ing clothes at the beginning or end of each workday which was 
excluded  from  measured  working  time  …  by  the  express 
terms  of  or  by  custom  or  practice  under  a  bona  fide  collec‐
tive‐bargaining  agreement  applicable  to  the  particular  em‐
ployee.” 29 U.S.C. § 203(o). The phrase we’ve italicized is the 
bone of contention over the applicability of section 203(o) to 
this  case.  The  lunch  break  does  not  take  place  at  the  begin‐
ning or end of the period in which the employees are at the 
plant, and the plaintiffs contend that only that period is the 
“workday.” 
    An initial doubt is whether that interpretation can possi‐
bly  be  correct  given  that  many  workers  work  (whether 
sometimes  or  only)  at  night.  Nightworkers  are  called  “shift 
workers”  and  are  estimated  to  comprise  20  percent  of  the 
American  workforce.  See  Sloan  Work  and  Family  Research 
Network,  “Questions  and  Answers  About  Shift  Work,” 
http://workfamily.sas.upenn.edu/sites/workfamily.sas.
upenn.edu/files/imported/pdfs/shiftwork.pdf.  A  busy  facto‐
ry  might  have  three  eight‐hour  shifts,  such  as  8  a.m.  to  4 
No. 13‐2115                                                         5 


p.m.,  4  p.m.  to  midnight,  and  midnight  to  8  a.m.  These 
workers  have  a  “workday,”  but  it  begins  or  ends  at  night 
(sometimes both). It would be called their “worknight” were 
there  such  a  word,  but  because  there  isn’t,  “workday”  has 
acquired two meanings: a day on which work is performed, 
and “the period of time in a day during which work is per‐
formed.”  “Workday,”  Merriam‐Webster,  www.merriam‐
webster.com/dictionary/workday. Workers given a half‐hour 
lunch  or  other  meal  break  from  work  are  in  effect  working 
two four‐hour workdays in an eight‐and‐a‐half‐hour period. 
    It would make no practical sense to draw the distinction 
urged by the plaintiffs. An eight‐hour workday is standard. 
If the job requires changing at the beginning and end of the 
workday,  and  the  time  spent  changing  has  to  be  compen‐
sated,  the  eight‐hour  workday  becomes  an  eight‐hour  + 
some‐minutes  workday  and  so  the  employer  has  to  pay 
overtime.  Since  changing  time  isn’t  working  time,  a  union 
may decide not to press the employer to pay the workers for 
that time. That forbearance is likely to be mutually attractive 
because it avoids the bother of having to keep track of how 
long the changing takes (and it will differ for each worker) in 
order to determine what each worker is owed for that time. 
Hence the optional exemption in section 203(o). 
    If as we believe “workday” includes “worknight,” it may 
also include four‐hour shifts separated by meal breaks. It is 
true  that  a  regulation  defines  “workday”  to  mean,  “in  gen‐
eral, the period between the commencement and completion 
on the same workday of an employee’s principal activity or 
activities.” 29 C.F.R. § 790.6(b). But the qualifying phrase “in 
general”  (paraphrased  as  “generally”  in  IBP,  Inc.  v.  Alvarez, 
546  U.S.  21,  29  (2005))  allows  room  for  an  exception;  and 
6                                                           No. 13‐2115 


there is compelling reason to recognize an exception  in  this 
case.  (It  is  noteworthy  that  section  203(o)  does  not  mention 
meal  breaks,  hence  does  not  consider  the  effect  they  may 
have  on  a  practical  definition  of  “workday.”)  The  identical 
considerations  attend  payment  for  time  changing  at  the  be‐
ginning and end of a meal break as at the beginning and end 
of either  a conventional “workday” or the  lexicographically 
challenged “worknight.” 
    Still  another  reason  to  interpret  “workday”  in  this  man‐
ner  is  that  the  Fair  Labor  Standards  Act  does  not  require 
employers to provide meal breaks at all. Whether to provide 
them  is  left  up  to  collective  bargaining  if  as  in  this  case  the 
workplace  is  unionized.  And  if  they  are  provided,  then  as 
long as they’re “bona fide,” the time they take doesn’t have 
to be compensated. 29 C.F.R. § 785.19. The regulation gives, 
as an example of a meal break that is not bona fide, when “a 
factory worker who is required to be at his machine is work‐
ing  while  eating.”  The  plaintiffs  in  this  case  do  not  argue 
that their lunch break is not bona fide. 
    As  the  Supreme  Court  pointed  out  recently  in  a  related 
context, “simply put, [section 203(o)] provides that the com‐
pensability  of  time  spent  changing  clothes  or  washing  is  a 
subject  appropriately  committed  to  collective  bargaining.” 
Sandifer v. U.S. Steel Corp., 134 S. Ct. 870, 876 (2014). To inter‐
pret section 203(o) narrowly disserves the interest of workers 
by  narrowing  the  scope  of  collective  bargaining  and,  as  in 
this  case,  setting  a  group  of  workers  against  their  union. 
There are good practical reasons why the union in this case 
did  not  negotiate  for  making  the  time  compensable.  To  de‐
termine  how  much  overtime  pay  was  owed  for  changing 
during  the  lunch  break,  the  employer  would  have  to  keep 
No. 13‐2115                                                         7 


tabs  on  how  long  it  takes  each  employee  to  change.  Unless 
the  employer  both  fixed  a  rigid  outer  limit  for  time  spent 
changing  and  monitored  compliance  with  that  limit,  em‐
ployees  would  have  an  incentive  to  dawdle  at  changing  in 
order  to  increase  their  wage—which  remember  is  an  over‐
time wage. 
     These complications would be avoided if time spent dur‐
ing the meal break in actually eating also had to be compen‐
sated.  For  then  the  employer  would  know  he  had  to  pay 
every employee one‐half hour of overtime wage in addition 
to eight hours of the employee’s regular wage. But we know 
that meal time does not have to be compensated. On the ba‐
sis  of  the  regulation  cited  earlier  that  excludes  bona  fide 
meal periods from worktime for which workers are required 
to  be  paid,  the  Fourth  Circuit  has  held  in  a  case  indistin‐
guishable  from  this  one  that  “the  time  [employees]  spend 
during  their  lunch  breaks  donning  and  doffing  a  few  items 
[i.e.,  changing  clothes],  washing,  and  walking  to  and  from 
the cafeteria … is non‐compensable … because it is part of a 
bona fide meal period, see 29 C.F.R. § 785.19 …, and, in the 
alternative, de minimis.” Sepulveda v. Allen Family Foods, Inc., 
591 F.3d 209, 216 n. 4 (4th Cir. 2009). 
    Sepulveda  actually  offers  two  grounds  alternative  to  our 
interpretation  of  “workday”  for  excluding  the  donning  and 
doffing time in this case from the overtime provision of the 
Fair  Labor  Standards  Act.  We  have  been  assuming  thus  far 
that  that  time  is  expended  at  the  beginning  and  end  of  the 
(four‐hour)  workday.  But  in  an  equally  valid  sense  it  is  ex‐
pended  during  the  lunch  break  itself.  For  the  exclusion  of 
mealtime  from  worktime  is  not  exclusion  of  just  the  time 
spent eating—it is the entire “meal period,” which we know 
8                                                          No. 13‐2115 


is 30 minutes. It is excluded as long as it is bona fide, and, as 
we said, the plaintiffs don’t deny that the lunch break at is‐
sue  in  this case  is  bona  fide.  If  so,  all  30  minutes,  including 
changing  time,  are  excluded  from  worktime  and  therefore 
need not be compensated. 
     The  Sepulveda  opinion’s  other  alternative  ground  for  af‐
firmance is unrelated to the meaning of “workday” or even 
of “meal periods.” This is the familiar legal doctrine de mini‐
mis  non  curat  lex—the  law  doesn’t  care  about  trifles  (the 
punchier version is aquila non capit muscas—an eagle doesn’t 
catch flies). The doctrine figured in our opinion in Sandifer v. 
U.S.  Steel  Corp.,  678  F.3d  590,  593  (7th  Cir.  2012),  affirmed, 
134  S.  Ct.  870  (2014).  The  issue  was  whether  the  exemption 
permitted  by  section  203(o)  if  agreed  to  by  the  parties  to  a 
collective bargaining agreement was vitiated by the fact that, 
in addition to putting on and taking off clothes, the workers 
had  to  put  on  and  take  off  protective  equipment,  which  is 
not clothing and so is not within the scope of the exemption. 
Quoting  Anderson  v.  Mt.  Clemens  Pottery  Co.,  328  U.S.  680, 
692 (1946), we said that “split‐second absurdities are not jus‐
tified by the actualities of working conditions or by the poli‐
cy  of  the  Fair  Labor  Standards  Act.  It  is  only  when  an  em‐
ployee  is  required  to  give  up  a  substantial  measure  of  his 
time and effort that compensable working time is involved.” 
678 F.3d at 593. 
    That remark was consistent with the suggestion in Hessel 
v. O’Hearn, 977 F.2d 299, 304 (7th Cir. 1992), that “the maxim 
de minimis non curat lex is often, perhaps typically, used … to 
denote types of harm, often but not always trivial, for which 
the courts do not think a legal remedy should be provided.” 
One  reason  to  withhold  a  remedy  is  that  the  harm  is  small 
No. 13‐2115                                                            9 


but measuring it for purposes of calculating a remedy would 
be  difficult,  time‐consuming,  and  uncertain,  hence  not 
worthwhile  given  that  smallness.  It  is  inconceivable  that  “a 
substantial  measure”  of  the  poultry  workers’  “time  and  ef‐
fort”  is  consumed  in  changing  during  the  lunch  break.  The 
plaintiffs say it takes 10–15 minutes  during  the  lunch break 
for them to change out of and then into the protective cloth‐
ing; the company says 2–3 minutes. These time estimates do 
not include time spent walking to and from the lunch room; 
the  plaintiffs’  statement  of  facts  limits  the  10–15  minute  es‐
timate to the two clothing changes required during the lunch 
break. 
     The district judge did not opine on how long the donning 
and doffing take, a question difficult to answer in the usual 
way of judicial fact determination. The plaintiffs would testi‐
fy  that  it  takes  10  to  15  minutes,  the  employer  that  it  takes 
only  2  to  3  minutes,  and  how  would  a  judge  or  jury  know 
who  was  telling  the  truth?  The  plaintiffs  could  be  filmed 
changing, but their incentive would be to dawdle; the com‐
pany  could  doubtless  find  a  few  speed  demons  among  the 
workers.  The  limitations  of  the  trial  process  as  a  method  of 
finding certain types of fact must be recognized. 
     One of us decided to experiment with a novel approach. 
It  involved  first  identifying  the  clothing/equipment  that  the 
defendant’s plants use and buying it (it is inexpensive) from 
the  supplier.  Upon  arrival  of  the  clothing/equipment  three 
members of the court’s staff donned/doffed it as they would 
do  if  they  were  workers  at  the  plant.  Their  endeavors  were 
videotaped.  The  videotape  automatically  recorded  the  time 
consumed in donning and doffing and also enabled verifica‐
tion that the “workers” were neither rushing nor dawdling. 
10                                                     No. 13‐2115 


The  videotape  reveals  that  the  average  time  it  takes  to  re‐
move the clothing/equipment is 15 seconds and the average 
time to put it on is 95 seconds. The total, 110 seconds, is less 
than  two  minutes,  even  though  the  “actors”  had  never 
worked in a poultry processing plant and were therefore in‐
experienced donners/doffers of the items in question. 
     This was not “evidence”—the intention was to satisfy cu‐
riosity rather than to engage in appellate factfinding—but it 
is information that confirms the common sense intuition that 
donning  and  doffing  a  few  simple  pieces  of  clothing  and 
equipment do not eat up half the lunch break. (If it did, the 
lunch break might well not be bona fide; but as we said the 
plaintiffs do not argue that it is not bona fide.) The intuition 
is  compelling;  no  reasonable  jury  could  find  that  workers 
spend half their lunch break taking off and putting on a lab 
coat,  an  apron,  a  hairnet,  plastic  sleeves,  earplugs,  and 
gloves. What a reasonable jury could not find does not create 
a triable issue of fact. 
     Regarding  the  propriety  of  visual  imagery  in  a  judicial 
opinion, we note the Supreme Court’s reference in a footnote 
in  its  Sandifer  opinion  to  a  photograph  in  our  opinion.  The 
Court (which affirmed our decision unanimously) said: “the 
opinion of the Court of Appeals provides a photograph of a 
male  model  wearing  the  jacket,  pants,  hardhat,  snood, 
gloves, boots, and glasses. 678 F.3d, at 593.” 134 S. Ct. at 874 
n. 2. There is no note of disapproval, even though the photo‐
graph was not in evidence. 
     Common  sense  has  a  place  in  adjudication.  What  could 
be more absurd than to require as a matter of interpretation 
of  the  Fair  Labor  Standards  Act  that  donning  and  doffing 
times during lunch breaks be measured daily for each poul‐
No. 13‐2115                                                            11 


try worker for purposes of calculating overtime pay (a mod‐
est fraction of an hour’s wage) due each worker twice every 
day?  For  the  employer  to  try  to  quantify  that  time,  across 
numerous  employees  and  numerous  days  of  work,  other 
than  by  statistical  sampling  methods  suggested  by  neither 
side  in  this  case,  would  be  an  undertaking  at  once  onerous 
and  futile.  Nor  is  having  to  change  inconsistent  with  the 
plaintiffs’ having been “completely relieved from duty” dur‐
ing their lunch break, 29 C.F.R. § 785.19(a), considering how 
remote  from  this  simple  changing  are  the  “duties”  listed  in 
the regulation: “an office employee who is required to eat at 
his desk or a factory worker who is required to be at his ma‐
chine.” 
     We are mindful of the Supreme Court’s statement in San‐
difer  that  “a  de  minimis  doctrine  does  not  fit  comfortably 
within the statute at issue here, which, it can fairly be said, is 
all about trifles—the relatively insignificant periods of time in 
which employees wash up and put on various items of cloth‐
ing  needed  for  their  jobs.  Or  to  put  it  in  the  context  of  the 
present case, there is no more reason to disregard the minute 
or so necessary to put on glasses, earplugs, and respirators, 
than there is to regard the minute or so necessary to put on a 
snood.  If  the  statute  in  question  requires  courts  to  select 
among  trifles,  de  minimis  non  curat  lex  is  not  Latin  for  close 
enough for government work.” Sandifer v. U.S. Steel Corp., supra, 
134  S.  Ct.  at  880  (emphases  in  original).  But  reading  on  we 
discover  that  by  another  route  the  Court  reached  either  the 
same  result  that  we,  and  likewise  the  Fourth  Circuit  in 
Sepulveda, had reached, or a result that allows greater latitude 
for  collective  bargaining  than  the  de  minimis  doctrine.  The 
Court restated the issue as “whether the period at issue can, 
on the whole, be fairly characterized as ‘time spent in chang‐
12                                                      No. 13‐2115 


ing clothes or washing.’ If an employee devotes the vast ma‐
jority  of  the  time  in  question  to  putting  on  and  off  equip‐
ment  or  other non‐clothes items (perhaps a diver’s suit  and 
tank)  the  entire  period  would  not  qualify  as  ‘time  spent  in 
changing clothes’ under § 203(o), even if some clothes items 
were donned and doffed as well. But if the vast majority of 
the time is spent in donning and doffing ‘clothes’ … the en‐
tire  period  qualifies,  and  the  time  spent  putting  on  and  off 
other items need not be subtracted.” Id. at 881 (emphasis in 
original). The poultry workers in our case do not spend the 
“vast  majority  of  the  time”  during  their  lunch  breaks  don‐
ning and doffing. 
    The  Supreme  Court  said  that  it  “agree[d]  with  the  basic 
perception  of  the  Courts  of  Appeals  [which  is  to  say,  the 
Fourth  and  Seventh  Circuits]  that  it  is  most  unlikely  Con‐
gress  meant  §  203(o)  to  convert  federal  judges  into  time‐
study  professionals.  That  is  especially  so  since  the  conse‐
quence of dispensing with the intricate exercise of separating 
the minutes spent changing clothes from the minutes devot‐
ed to other activities is not to prevent compensation for the 
uncovered  segments,  but  merely  to  leave  the  issue  of  com‐
pensation to the process of collective bargaining. We think it 
is possible to give the text of § 203(o) a meaning that avoids 
such  relatively  inconsequential  judicial  involvement  in  ‘a 
morass  of  difficult,  fact‐specific  determinations,’  Sepulveda, 
591  F.3d,  at  218.  …  In  the  present  case,  the  District  Court 
stated  that  ‘the  time  expended  by  each  employee  donning 
and  doffing’  safety  glasses  and  earplugs  ‘is  minimal,’  …  a 
conclusion  with  which  the  Seventh  Circuit  agreed.”  134  S. 
Ct.  at  881.  And  the  Supreme  Court  affirmed.  (Notice  the 
Court’s  favorable  citation  of  Sepulveda,  a  decision  on  which 
we rely in this case.) 
No. 13‐2115                                                        13 


    The  Latin  word  “minimis”  means  “minimal  things,”  but 
the usual legal translation of “de minimis non curat lex” is that 
the law doesn’t concern itself with “trifles.” The word “min‐
imal” is less dismissive, and notice that the Court in the pas‐
sage  we  just  quoted  speaks  of  avoiding  “relatively  inconse‐
quential  judicial  involvement  in  ‘a  morass  of  difficult,  fact‐
specific  determinations.’”  That  is  an  exact  description  of  a 
court’s determining the changing time spent by the different 
poultry  workers  on  different  days,  rather  than  leaving  it  to 
the union to decide to negotiate in lieu of the monitoring and 
incessant  disagreement  that  such  a  measurement  process 
would require to implement an alternative form of compen‐
sation.  No  way  the  workers would come out  ahead  by  pre‐
vailing in this class action suit. 
     We  turn  now  to  the  claim  based  on  Illinois’s  minimum 
wage statute. That statute fixes a minimum hourly wage and 
requires  overtime  pay  for  employees  who  have  “a  work‐
week of more than 40 hours.” 820 ILCS 105/4(a)(1), 4a(1). The 
statute doesn’t say “hour” or “hours” of what, and contains 
no counterpart to section 203(o) of the federal law. But it au‐
thorizes  the  Director  of  the  Illinois  Department  of  Labor  to 
make  administrative  regulations  “including  definitions  of 
terms, as he deems appropriate to carry out the purposes of” 
the minimum wage law. 820 ILCS 105/10(a). Pursuant to this 
authorization the Director in 1984 promulgated a regulation 
which states that “‘hours worked’ means all the time an em‐
ployee is required to be on duty, or on the employer’s prem‐
ises, or at other prescribed places of work, and any addition‐
al  time  he  or  she  is  required  or  permitted  to  work  for  the 
employer.” 56 Ill. Admin. Code § 210.110. That’s broad, and 
standing  alone  would  encompass  time  spent  changing  dur‐
ing a meal break, because that can be done only on the em‐
14                                                          No. 13‐2115 


ployer’s premises. But there is more to the regulation. A 1995 
addition  states  that  “an  employee’s  meal  periods  …  are 
compensable  hours  worked  when  such  time  is  spent  pre‐
dominantly  for  the  benefit  of  the  employer,  rather  than  for 
the employee.” The first part of section 210.110 that we quot‐
ed is worded almost identically to the “hours worked” fed‐
eral regulation, 29 C.F.R. § 778.223; the second part parallels 
the  other  federal  regulation  that  we  cited,  29  C.F.R. 
§ 785.19(a),  by  taking  bona  fide  meal  time  out  of  worktime. 
The single Illinois regulation covers the same ground as the 
two federal regulations, though with a useful clarification, as 
we’re about to see. 
     The  employees  in  this  case  can  leave  the  plant  during 
their lunch break and grab a bite at a nearby restaurant, but 
they have to be on the employer’s premises when changing. 
It  doesn’t  follow  that  the  time  taken  for  the  meal  break  is 
predominantly  for  the  employer’s  benefit  rather  than  the 
employee’s.  Cf.  Barefield  v.  Village  of  Winnetka,  81  F.3d  704, 
710  (7th  Cir.  1996).  On  the  contrary,  the  employer  does  not 
provide a meal break so that the employees can don and doff 
protective  clothes  and  equipment,  but  so  that  they  don’t 
have  to  work  eight  hours  straight  without  food.  The  meal 
break  is  for  the  employees’  benefit.  The  clothes  changing  is 
incidental to their eating lunch. 
      The  predominance  test  is  related  to  the  de  minimis  doc‐
trine,  but  it  is  part  of  the  regulation  rather  than  a  common 
law  add‐on  (de  minimis  non  curat  lex  is  a  common  law  doc‐
trine, both state and federal). But the common law add‐on is 
part of Illinois labor law as well. In Porter v. Kraft Foods Glob‐
al,  Inc.,  2012  WL  7051311,  at  *9  (Ill.  App.  Dec.  10,  2012),  the 
Illinois Appellate Court, relying on our Sandifer opinion, ap‐
No. 13‐2115                                                          15 


plied  the  de  minimis  doctrine  to  the  small  amounts  of  time 
that  workers  in  Porter  took  to  don  and  doff  protective 
equipment at the beginning and end of their workday. There 
is  no  mention  in  the  opinion  of  a  collective  bargaining 
agreement  between  the  parties.  Remember  that  section 
203(o)  of  the  federal  Act  allows  certain  on‐premises  time  to 
be  exempted  from  the  Act’s  minimum  wage  and  overtime 
provisions only if a collective bargaining agreement so pro‐
vides—and  section  203(o)  doesn’t  have  a  counterpart  in  the 
Illinois  law.  But  to  dwell  on  these  differences  is  to miss  the 
independent force of the de minimis doctrine (or the alternative 
preferred  by  the  Supreme  Court—“minimal”—not  that  its 
preference would bind the Illinois courts or regulators when 
dealing with an Illinois statute or regulation). 
    It was not argued in Sandifer that the clothes‐changing time 
involved  in  that  case  was  de  minimis.  The  exclusion  of  that 
time from hours worked was based on a provision of the col‐
lective bargaining agreement authorized by section 203(o) of 
the  Fair  Labor  Standards  Act.  The  argument,  which  carried 
the day, was that the protective equipment that the workers 
had to put on and take off in addition to putting on and tak‐
ing off their work clothes was de minimis. There is similarly 
no argument in this case that the meal breaks are de minimis; 
under  both  the  state  and  federal  statutes  they  are  not  work 
time at all, just as the clothes‐changing time in Sandifer was, 
by virtue of the collective bargaining agreement and section 
203(o),  not  work  time.  The  question  under  Illinois  law  is 
whether  the  time  spent  during  the  half‐hour  meal  break  in 
changing clothes, corresponding to putting on and taking off 
the protective equipment in Sandifer, is de minimis. 
16                                                      No. 13‐2115 


    Remember that what the parties call changing clothes in 
this  case  is  not  dressing  and  undressing—that  is,  changing 
from street clothes into work clothes and upon ending work 
changing  back  again—but  rather  is  placing  several  items  of 
protective  clothing  or  equipment  on  top  of  the  employee’s 
street clothes (or in or on his person rather than on his street 
clothes, in the case of the earplugs and hairnet) and later re‐
moving them. If these actions took a big chunk of time, leav‐
ing  inadequate  time  for  eating  without  getting  indigestion, 
the meal break would no longer be bona fide. But that is not 
argued.  For  us  to  rule  that  a  few  minutes  of  changing  time 
must  be compensated would  put us  in  the role that  the Su‐
preme  Court  derided—that  of  playing  at  being  “time‐study 
professionals.”  The  pertinence  of  “practical  administrative 
difficulties”  in  calculating  the  duration  of  an  activity  “for 
payroll purposes” was noted by the Illinois Appellate Court 
in Bartoszewski v. Village of Fox Lake, 647 N.E.2d 591, 596 (Ill. 
App. 1995), a case that, incidentally, characterized “the Fed‐
eral  case  law”  as  “instructive”  in  interpreting  the  Illinois 
law. Id. at 594. 
     Never to our knowledge has either the Director’s regula‐
tion been held to require compensation for changing time at 
the beginning and end of meal breaks, or the provision in a 
collective bargaining agreement excluding meal breaks from 
compensable  time  been  challenged.  The  absence  of  any  en‐
forcement of the interpretation advocated by the plaintiffs in 
this case is telling evidence of how the Illinois law is under‐
stood by Illinois judges, lawyers, and labor officials. The Por‐
ter decision signals that the de minimis rule is alive and well 
in  Illinois’s  law  of  employee  compensation,  and  the  rule  is 
amplified  by  the  predominance  test  in  the  regulation.  And 
there  is  nothing  to  suggest  that  the  Illinois  Appellate  Court 
No. 13‐2115                                                           17 


in Porter thought it was creating new law. We would expect 
that had it thought that, it would have published its opinion. 
And we have no reason to think that the state’s highest court 
would  disagree  with  Porter—it  denied  Porter’s  petition  to 
appeal  the  Illinois  Appellate  Court’s  decision  to  it.  985 
N.E.2d 310 (2013) (per curiam). 
     There  is  a  benefit,  in  simplified  labor  relations,  from  a 
degree  of  convergence  of  federal and  state  law  in  regard  to 
the scope of exemptions from mandatory provisions of those 
different bodies of law when both are applicable to the same 
workforce,  as  they  are  in  many  cases—in  this  case,  for  ex‐
ample.  As  we  noted  in  Driver  v.  AppleIllinois,  LLC,  739  F.3d 
1073,  1075  (7th  Cir. 2014), Illinois courts  frequently say that 
they look to the Fair Labor Standards Act for guidance in in‐
terpreting the state’s minimum wage law. Besides the Illinois 
cases cited in id., see, e.g., Lewis v. Giordanoʹs Enterprises, Inc., 
921 N.E.2d 740, 745–46 (Ill. App. 2009), and Bernardi v. Village 
of  North  Pekin,  482  N.E.2d  101,  102  (Ill.  App.  1985).  The  Illi‐
nois  Department  of  Labor  has  said  that  too.  See  56  Ill.  Ad‐
min.  Code  §  210.120.  Earlier  we  noted  the  similarity  of  the 
federal and state regulations pertinent to this case. 
    So far in this opinion we have been discussing just chang‐
ing time during meal breaks. That is the primary focus of the 
appeal.  But  the  plaintiffs  also  argue,  though  only  with  re‐
spect  to  their  claim  under  Illinois  law,  that  not  only  should 
that time be compensated but likewise the time the workers 
take  to  don  and  doff  at  the  beginning  of  the  morning  shift 
and  end  of  the  afternoon  shift.  But  if  as  we  have  just  ruled 
the time spent on the identical activity during meal breaks is 
de  minimis  (or  “minimal”  in  the  Supreme  Court’s  preferred 
term),  it  is even  more clearly  so  when  performed  at  the  be‐
18                                                             No. 13‐2115 


ginning and end of the workers’ day of work. The amount of 
time  spent  on  the  activity  is  the  same  but  obviously  is  a 
much  larger  fraction  of  a  30‐minute  lunch  break  than  of  8 
hours (480 minutes) of work time (16 times larger). If it is de 
minimis  in  the  first  case,  it  is  de  minimis  a  fortiori  in  the  sec‐
ond. 
    We  end  this  longish  opinion  with  a  reminder  that  the 
cause  of  amicable  labor‐management  relations  is  impaired 
by  reading  broadly  statutes  and  regulations  that  remove 
wage  and  hour  issues  from  the  scope  of  collective  bargain‐
ing. That is what motivated Congress to amend the Fair La‐
bor  Standards  Act  in  1947  to  add  (among  other  provisions) 
what  is  now  section  203(o),  stating  in  29  U.S.C.  § 251  that 
“Congress finds that the Fair Labor Standards Act of 1938 … 
has  been  interpreted  judicially  in  disregard  of  long‐
established  customs,  practices,  and  contracts  between  em‐
ployers and employees, thereby creating wholly unexpected 
liabilities,  immense  in  amount  and  retroactive  in  operation, 
upon  employers.”  Employer  and  union  in  this  case  have 
agreed not to count the tiny donning/doffing times  as com‐
pensated work. Doubtless the union required compensation 
for that concession to the employer. The plaintiffs in this case 
are trying to upend the deal struck by their own union. 
                                                                 AFFIRMED. 
No. 13‐2115                                                        19 


     WOOD,  Chief Judge, dissenting. This case requires us to re‐
turn  to  the  topic  of  “donning  and  doffing”  clothing  and 
equipment for purposes of performing a job—and in particu‐
lar, to the question whether the time spent in those quaintly‐
termed activities must be included as work‐time for purpos‐
es of the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201 et 
seq.  The  plaintiffs  in  our  case  work  at  a  poultry  processing 
plant.  Before  they  may  begin  their  work,  which  involves 
evisceration, deboning, and cleaning of the carcasses, plain‐
tiffs  must  “don”  certain  outerwear  and  protective  gear.  In 
the middle of the day, at lunchtime, they remove the sanitary 
gear  and  wash  up. At  the  end  of  the  lunch  break,  they  suit 
up again, and at the end of their shift they remove the gear 
for  good,  wash  up  again,  and  head  home.  Plaintiffs  argue 
that  under  both  the  FLSA  and  the  Illinois  Minimum  Wage 
Law,  820  ILCS  105/1  et  seq.,  they  are  entitled  to  be  compen‐
sated for the time they spend putting on and taking off this 
gear, plus the associated washing‐up time. 
    The  majority  asserts  that  cleaning  up  is  not  part  of  the 
employee’s “work,” but I see no justification for this holding. 
Section 203(o) refers explicitly to washing; and the employer 
cannot permit people who work with raw meat to enter the 
lunchroom  without  thoroughly  washing  up.  For  example, 
Facility Guidelines for Meat Processing Plants issued by the 
U.S.  Department  of  Agriculture  specifically  identify  hand‐
wash sinks as “one of the most important steps” for proper 
sanitation  that  must  be  taken  in  such  a  plant.  See  62  Fed. 
Reg.  45,028,  45,030  (Aug.  25,  1997),  available  at 
www.ncagr.gov/meatpoultry/pdf/Facility%20Guidelines.pdf, 
(last  visited  Mar.  16,  2014).  Indeed,  the  Centers  for  Disease 
Control and Prevention warn people who keep  live poultry 
in their backyards to wash their hands any time they touch a 
20                                                     No. 13‐2115 


bird.  See  Keeping  Backyard  Poultry,  CENTERS  FOR  DISEASE 
CONTROL                     AND                    PREVENTION, 
http://www.cdc.gov/features/salmonellapoultry/,  (last  visit‐
ed  Mar.  13,  2014).  There  is  nothing  voluntary  about  the 
washing process during the middle of the day. 
   My colleagues reject both of the employees’ claims. They 
do  so  by  rejecting  the  long‐established  “continuous  work‐
day”  principle  that  has  always  governed  the  FLSA  and  by 
resolving  disputed  facts  over  the  amount  of  time  the  don‐
ning,  doffing,  and  washing  process  takes  in  this  particular 
case.  In  my  view,  they  have  erred  as  a  matter  of  law,  and 
they have gone beyond the proper appellate role. I therefore 
dissent. 
    I  begin  with  the  legal  framework  established  by  the 
FLSA, and then I turn to the way I believe it should apply to 
this  workplace.  I  conclude  with  a  word  about  the  state‐law 
claim.  
                                    I 
   The critical section of the FLSA for present purposes is 29 
U.S.C.  §  203(o),  which  was  added  to  the  statute  in  1947  by 
the Portal‐to‐Portal Act, 61 Stat. 84. For convenience, I repro‐
duce it here: 
           (o) Hours Worked.—In determining for the 
       purposes  of  sections  206  and  207  of  this  title 
       the hours for which an employee is employed, 
       there  shall  be  excluded  any  time  spent  in 
       changing  clothes  or  washing  at  the  beginning 
       or  end  of  each  workday  which  was  excluded 
       from measured working time during the week 
       involved by the express terms of or by custom 
No. 13‐2115                                                             21 


        or  practice  under  a  bona  fide  collective‐
        bargaining  agreement  applicable  to  the  par‐
        ticular employee. 
Because section 203(o) permits employers and unions to bar‐
gain  only  over  the  compensation  for  time  spent  changing 
clothes “at the beginning or end of each workday,” see, e.g., 
Sandifer  v.  U.S.  Steel  Corp.,  134  S.  Ct.  870,  880–81  (2014),  the 
first  question  on  the  table  is  what  the  word  “workday” 
means in this context. 
    This  is  not  a  question  of  first  impression  for  the  federal 
courts.  In  fact,  even  though  the  term  “workday”  is  not  de‐
fined in  the statute, the Department of Labor has defined it 
in a long‐standing regulation, as follows: 
            (b)  “Workday”  as  used  in  the  Portal  Act 
        means,  in  general,  the  period  between  the 
        commencement  and  completion  on  the  same 
        workday of an employee’s principal activity or 
        activities. It includes all time within that period 
        whether  or  not  the  employee  engages  in  work 
        throughout  all  of  that  period.  For  example,  a 
        rest  period  or  a  lunch  period  is  part  of  the 
        “workday,”  and  section  4  of  the  Portal  Act 
        therefore plays no part in determining whether 
        such  a  period,  under  the  particular  circum‐
        stances presented, is or is not compensable, or 
        whether it should be included in the computa‐
        tion  of  hours  worked.  If  an  employee  is  re‐
        quired  to  report  at  the  actual  place  of  perfor‐
        mance of his principal activity at a certain spe‐
        cific  time,  his  “workday”  commences  at  the 
        time  he  reports  there  for  work  in  accordance 
22                                                       No. 13‐2115 


       with the employer’s requirement, even though 
       through  a  cause  beyond  the  employee’s  con‐
       trol, he is not able to commence performance of 
       his  productive  activities  until  a  later  time.  In 
       such  a  situation  the  time  spent  waiting  for 
       work  would  be  part  of  the  workday,  and  sec‐
       tion 4 of the Portal Act would not affect its in‐
       clusion  in  hours  worked  for  purposes  of  the 
       Fair Labor Standards Act. 
29 C.F.R. § 790.6(b).  
    The  suggestion  that  one  eight‐hour  workday  can  be  di‐
vided  into  two  four‐hour  “days”  (or  maybe  four  two‐hour 
“days,”  if  rest  breaks  are  considered)  is  incompatible  with 
this  authoritative  definition.  The  reference  in  the  first  sen‐
tence  of  the  regulation  to  “commencement”  and  “comple‐
tion”  of  tasks  within  one  day  can  mean  only  that  lunch 
breaks  and  rest  breaks  occur  within  those  outer  boundaries 
(as  the  third  sentence  explicitly  says).  Nothing  in  29  C.F.R. 
§ 790.6(b)  leaves  room  for  the  possibility  that  one  might 
break  an  eight‐hour  workday  into  partial  “days”  of  four 
hours each (or perhaps even smaller units). It is true that the 
regulation  says  that  “in  general”  a  workday  extends  from 
the  commencement  to  the  completion  of  the  employee’s 
tasks. The majority argues that this qualification is triggered 
here,  when  they  assert  that  “there  is  compelling  reason  to 
recognize an exception [to the eight‐hour continuous day] in 
this case.” Ante at 6. I see no reason at all to do so, compel‐
ling or otherwise. Indeed, I cannot imagine a workplace that 
could  not  operate  under  two  four‐hour  “days”  rather  than 
one  continuous  eight‐hour  day.  In  effect,  the  majority  has 
held  that  this  regulation  is  incompatible  with  the  statute.  It 
No. 13‐2115                                                     23 


does  so  without  going  through  any  of  the  normal  analysis 
that  would  justify  disregard  of  an  administrative  agency’s 
longstanding interpretation of a law that it is charged to im‐
plement. I do not see it that way. Because I find nothing unu‐
sual  about  the  poultry  processing  facilities  here,  I  would 
hold that section 790.6(b) requires us to find that the “work‐
day”  here  extends  from  the  time  the  employee  reports  to 
work until the time he is free to clock out for the day. Various 
breaks  that  may  or  may  not  be  compensable  time  occur 
within  those  outer  boundaries.  Because  section  203(o)  per‐
mits employers and unions to bargain over the compensabil‐
ity of time spent changing clothes only “at the beginning or 
end  of  each  workday,”  the  most  straightforward  reading  of 
the  statute  shows  that  donning,  doffing,  and  cleaning  that 
occurs in the middle of the workday is not within the ambit 
of section 203(o)’s exclusion. 
    The  majority’s  argument  for  avoiding  section  203(o)’s 
plain language by breaking a single eight‐hour workday into 
two  four‐hour  days  calls  into  question  the  applicability  of 
the  continuous  workday  doctrine  across  the  board.  Yet  the 
Supreme Court accepted that doctrine in IBP, Inc. v. Alvarez, 
546  U.S.  21,  29  (2005).  Workers  must  be  compensated  for 
time spent doing what might otherwise be non‐compensable 
activities under the Portal‐to‐Portal Act if those activities oc‐
cur between the commencement of the employee’s first prin‐
cipal activity and the completion of his last principal activity 
on any workday and are not otherwise exempt (i.e. for a bona 
fide lunch break). 29 C.F.R. § 790.6(a).  
   Under the majority’s interpretation, an employer that re‐
quires  an  employee  to  walk,  midday,  from  one  principal 
work  activity  to  another  (perhaps  from  the  sewing  room  to 
24                                                       No. 13‐2115 


the  steaming  room)  would  be  able  to  render  that  otherwise 
compensable time non‐compensable by telling the employee 
that  one  “workday”  ended  when  he  left  the  sewing  room, 
and a new “workday” started when he entered the steaming 
room. Such a rule would effectively eliminate the continuous 
workday concept. I freely accept that Congress could amend 
section  203(o)  tomorrow  to  reject  the  continuous  workday 
notion, but it has not done so yet. For FLSA purposes, I agree 
with the majority only insofar as it holds that the parties are 
free  to bargain  about the coverage of donning, doffing, and 
washing time at the beginning and the end of the full work‐
day. 
     Looking at the language of section 203(o), and taking into 
account  the  definition  of  “workday”  found  at  29  C.F.R. 
§ 790.6(b),  I  would  find  that  the  workers  are  entitled  to  be 
paid for time spent donning, doffing, and washing up at any 
time after they first start working and before they finish their 
last task of the day. They are thus, in my view, presumptive‐
ly entitled to be compensated for their lunch break donning, 
doffing, and cleaning. (I address the possible exception for de 
minimis activities below.) Because section 203(o) permits em‐
ployers and unions to bargain only over the compensability 
of  time  spent  changing  clothes  “at  the  beginning  or  end  of 
each  workday,”  they  cannot  bargain  away  worker  compen‐
sation for mid‐day breaks, whether at lunchtime or at other 
times. This may help the workers, as plaintiffs here believe, 
or it may ultimately reduce their power at the bargaining ta‐
ble,  because  it  gives  them  one  less  chip  to  play,  as  my  col‐
leagues predict. But this is the system that the FLSA creates, 
and the workers are entitled to enforce their rights under ex‐
isting law. 
No. 13‐2115                                                          25 


                                     II 
     My second objection to the majority’s opinion focuses on 
its  alternative  holding,  namely,  that  even  if  section  203(o)’s 
exclusion does not apply  to mealtime  donning and  doffing, 
the  time  spent  engaged  in  those  activities  in  this  case  is  de 
minimis and thus non‐compensable at the threshold. This po‐
sition  brushes  past  serious  disputes  of  fact  about  how  the 
donning,  doffing,  and  washing  actually  take  place  in  this 
workplace. I am startled, to say the least, to think that an ap‐
pellate court would resolve such a dispute based on a post‐
argument  experiment  conducted  in  chambers  by  a  judge. 
Ante  at  9–10. As  the  majority  concedes,  this  cannot  be  con‐
sidered  as  evidence  in  the  case.  To  the  extent  (even  slight) 
that the court is relying on this experiment to resolve a dis‐
puted  issue  of  fact,  I  believe  that  it  has  strayed  beyond  the 
boundaries  established  by  Federal  Rule  of  Civil  Procedure 
56. (This is quite different, it seems to me, from including an 
illustrative  photograph  whose  accuracy  presumably  could 
not  be  contested.)  I  note  as  well  that  this  experiment  pro‐
ceeded  on  the  assumption  that  washing  is  not  essential  for 
workers  handling  raw  poultry—an  assumption  I  have  al‐
ready shown to be inconsistent with government regulations 
for hygiene within a meat processing plant. Finally, there are 
two  other  problems  with  the  majority’s  approach:  it  runs 
afoul  of  the  statutory  definition  of  a  bona  fide  lunch  break, 
and it fails to give effect to the Supreme Court’s recent rejec‐
tion  of  de  minimis  analysis  in  the  donning  and  doffing  con‐
text. 
     The  record  here  leaves  no  doubt  that  the  parties  do  not 
agree on the central question of the amount of time it takes 
at  these  workplaces  to  don  and  doff  the  required  clothing 
26                                                        No. 13‐2115 


and  equipment  and  to  wash  up.  The  plaintiffs  allege  that  it 
typically  takes  workers  from  10  to  15  minutes  to  don  their 
equipment  at  the  beginning  of  the  workday.  They  further 
contend that the sanitary equipment must be put on and re‐
moved in an area isolated from the production floor, in order 
to protect the raw poultry from contamination. The need to 
go  to  the  approved  area  adds  to  the  time  required  to  com‐
plete  the  donning  and  doffing  activities.  The  employer 
paints  a  much  different  picture—one  that  the  majority  has 
decided to credit, despite the fact that this case reaches us on 
an appeal from a grant of summary judgment. The employer 
estimates that everything can be accomplished in one or two 
minutes. 
     This is as material a dispute of fact as I can imagine, and 
thus  one  that  should  have  prevented  disposition  on  sum‐
mary  judgment.  See  FED.  R.  CIV.  P.  56(a). And  it  is  a  factual 
issue  about  which  the  employees  have  personal  experience; 
no  one  can  complain  that  their  affidavits  about  the  time 
these  activities  require  lack  proper  foundation.  In  order  to 
choose between the employees’ and the employer’s estimates 
of  the  necessary  time,  one  needs  to  know  additional  facts 
about what exactly the employer requires the workers to do. 
If, as plaintiffs allege, the necessary doffing before lunchtime 
and at the end of the day includes not merely removing the 
equipment,  but  also  washing  and  stowing  the  tools  and 
equipment,  then  it  is  easy  to  see  how  more  time  might  be 
necessary  than  would  be  needed  for  a  simple  change  of 
clothes. The Centers for Disease Control states that “it is not 
unusual  for  raw  poultry  from  any  producer  to  have  Salmo‐
nella bacteria.” Salmonella and Chicken: What You Should Know 
and  What  You  Can  Do,  CENTERS  FOR  DISEASE  CONTROL  AND 
PREVENTION,  http:  //  www  .  cdc  .  gov/  features/  salmonella‐
No. 13‐2115                                                            27 


chicken/ (last visited Mar. 16, 2014). Salmonella, it adds, is “an 
important  cause  of  human  illness  in  the  United  States  and 
often  linked  to  poultry”;  some  of  that  Salmonella  is  a  multi‐
drug‐resistant  strain.  Id.  It  is  essential  for  the  health  of  the 
worker,  her  fellow  workers,  and  the  consumers  who  will 
consume  the  poultry  products  that  a  person  who  has  been 
steeped in raw poultry viscera for hours wash herself off be‐
fore eating. (For a chilling account of what can happen when 
proper  sanitation  standards  in  a  comparable  industry  (tur‐
key processing) are not followed, see Dan Barry, The ‘Boys’ in 
the  Bunkhouse,  N.Y.  TIMES  MAG.,  Mar.  9,  2014,  available  at 
http://www.nytimes.com/interactive/2014/03/09/us/the‐boys‐
in‐the‐bunkhouse.html (last visited Mar. 16, 2014).) In short, 
the amount of time at issue is a question that must be devel‐
oped at trial; no amount of common sense, internet research, 
or personal experience can substitute for that. 
    Second,  as  I  have  noted,  the  continuous  workday  doc‐
trine  provides  that  workers  must  be  compensated  for  time 
they  spend  doing  what  might  otherwise  be  non‐
compensable  activities  if  those  activities  occur  between  the 
commencement  of  the  worker’s  first  principal  activity  and 
the completion of her last principal activity on any workday. 
See 29 C.F.R. § 790.6(a). For example, “[r]est periods of short 
duration,  running  from  5  minutes  to  about  20  minutes,  … 
must  be  counted  as  hours  worked.”  29  C.F.R.  §  785.18.  In 
contrast  to  a  rest  period,  a  bona  fide  lunch  period  does  not 
count  as  “hours  worked”  and  thus  an  employer  does  not 
have to pay workers for that time. This makes the distinction 
between  a  rest  period  of  “short  duration”  and  a  bona  fide 
lunch  period  crucial.  In  order  to  qualify  as  a  bona  fide  meal 
period,  “[t]he  employee  must  be  completely  relieved  from 
duty  for  the  purposes  of  eating  regular  meals.”  29  C.F.R. 
28                                                        No. 13‐2115 


§ 785.19(a).  The  regulation  recognizes  that  “ordinarily”  30 
minutes or more is long enough for a bona fide meal period. 
If, however, workers are required to walk to a donning and 
doffing  area,  take  off  their  outerwear  and  equipment,  and 
wash off raw chicken and blood; then go eat lunch; and then 
return  to  the  designated  area,  and  suit  up  again,  all  during 
their 30‐minute “meal break,” then those workers obviously 
do not have a full 30 minutes in which to get their lunch and 
eat.  
    If the meal break is actually shorter than 30 minutes, the 
employer risks a finding that it has not provided a bona fide 
meal period at all, for purposes of 29 C.F.R. § 785.19(a). That 
would render the entire break period compensable, pursuant 
to  29  C.F.R.  §  785.18.  Granted,  a  period  shorter  than  30 
minutes “may be long enough under special conditions,” but 
the statute does not specify what those special circumstances 
might be. This, too, is a matter that can be resolved only with 
a more complete factual record. 
    As  I  read  the  Supreme  Court’s  decision  in  Sandifer,  this 
court is not entitled to dismiss lunchtime washing, donning, 
and doffing of clothing as “de minimis.” See 134 S. Ct. at 880 
(“We doubt that the de minimis doctrine can properly be ap‐
plied to the present case. … [D]e minimis non curat lex is not 
Latin for close enough for government work.”) As the Court rec‐
ognized, § 203(o) is “all about trifles—the relatively insignifi‐
cant  periods  of  time  in  which  employees  wash  up  and  put 
on various items of clothing needed for their jobs.” Id. at 880. 
Sandifer’s  rejection  of  the  de  minimis  doctrine  in  this  context 
established an important point: while putting on clothes and 
washing  may  take  very  little  time,  courts  should  recognize 
that § 203(o) was designed to treat that time specially if it oc‐
No. 13‐2115                                                        29 


curred at the beginning or end of the workday—that is, there 
is a default rule that classifies it as time required for the job, 
but  the  parties  are  permitted  to  vary  that  rule  to  make  it 
noncompensable under a collective bargaining agreement. If 
the same activities occur in the middle of the day, the default 
rule stands and no such exemption is permitted. 
    The  Court’s  rejection  of  the  de  minimis  concept  in  the 
clothing  and  washing  context  sheds  light  on  the  test  the 
Court did adopt, in an effort to spare federal judges from be‐
coming “time‐study professionals.” Id. at 880. The pertinent 
question, the Court held, “is whether the period at issue can, 
on the whole, be fairly characterized as ‘time spent in chang‐
ing  clothes  or  washing.’”  Id.  at  880.  The  importance  of  the 
conclusion is more nuanced than my colleagues imply, how‐
ever.  If  one  is  talking  about  the  beginning  or  end  of  the 
workday, whether the period meets the “on the whole” test 
changes  only  whether  employers  and  unions  can  bargain 
about the extra minutes; it does not make the period categor‐
ically  non‐compensable.  Either  the  time  is  “on  the  whole” 
spent changing clothes or washing, in which case unions can 
bargain  away  compensation  for  that  time,  or  the  time  “on 
the  whole”  is  spent  otherwise,  in  which  case  § 203(o)  does 
not  apply  and  the  right  to  compensation  for  that  time  rises 
or falls based on other criteria.  
    Even  if  the  idea  of  a  time  “as  a  whole”  is  functionally 
equivalent  to  de  minimis  analysis  (and  I  have  a  hard  time 
coming  to  that  conclusion  in  light  of  the  Supreme  Court’s 
discussion), I am troubled by the majority’s assumption that 
the amounts of time spent here fall below that threshold. We 
should not evaluate each day, or part of a day, separately. In‐
stead, we should aggregate the amount of time the workers 
30                                                        No. 13‐2115 


spend  donning,  doffing,  and  cleaning—time  that  otherwise 
would be compensable. Accord Perez v. Mountaire Farms, Inc., 
650 F.3d 350, 373 (4th Cir. 2011), cert. denied, 132 S. Ct. 1634, 
(2012) (“In applying the de minimis rule, we consider the ag‐
gregate  amount  of  time  for  which  the  employees  are  other‐
wise legally entitled to compensation”) (citing DOL Wage & 
Adv. Mem. No. 2006‐2 n.1 (May 31, 2006)). If, for example, it 
takes an average employee four minutes at the beginning of 
the lunch break to remove the special gear and to wash up, 
and  then  two  minutes  at  the  end  of  the  break  to  suit  up 
again,  that  amounts  to  six  minutes  (or  0.1  hour)  out  of  the 
30‐minute  break  (that  is,  20%  of  the  break).  (Note  that  my 
example  does  not  come  close  to  assuming  that  these  activi‐
ties will consume 15 minutes out of a 30‐minute lunch break. 
See  ante  at 10.  But  they  do  take  up  real  time.)  Multiply  this 
by  the  five  days  in  an  ordinary  work‐week  and  one  has  a 
half‐hour  of  time  at  stake.  I  cannot  dismiss  this  as  inconse‐
quential, given the realities that face most people whose jobs 
put them within the group protected by the FLSA. I also see 
nothing in the statute that would prevent the employer from 
crediting employees with a reasonable time for these activi‐
ties. There is no more reason to assume that each employee’s 
donning and doffing time would need to be measured indi‐
vidually on a daily basis than there is to think that any other 
donning  and  doffing  time  must  be  handled  that  way.  The 
use  of  an  average  period  would  eliminate  any  benefit  from 
dawdling. It would be easy enough for an employer to speci‐
fy that the required time on the floor of the plant ends three 
or four minutes before the lunch break, and starts up again 
when the employee begins to re‐don his gear, if the employ‐
er wanted to avoid any overtime liability. 
No. 13‐2115                                                             31 


    I would find that these employees have the right in prin‐
ciple to compensation for their donning, doffing, and clean‐
ing time during their workday (and in particular before and 
after lunch), and I would remand for trial to determine how 
much time these activities actually consume. Given the limi‐
tations of the FLSA, I would affirm to the extent that the em‐
ployees pursue a federal right to exclude donning and doff‐
ing at the beginning and end of the workday, because section 
203(o) permits the parties to make that a subject of collective 
bargaining. 
                                      III 
    Last,  I  turn  to  the  Illinois  Minimum  Wage  Act.  As  the 
amicus  curiae  brief  filed  by  the  State  of  Illinois  stresses,  Illi‐
nois  has  adopted  a  broader  approach  than  the  FLSA  to  the 
definition  of  “hours  worked.”  The  Illinois  Minimum  Wage 
Act  has  been  interpreted  authoritatively  by  the  Illinois  De‐
partment of Labor to require compensation for “all the time 
an employee is required to be on duty, or on the employer’s 
premises, or at other prescribed places of work, and any ad‐
ditional time he or she is required or permitted to work for 
the employer.” Ill. Admin. Code, tit. 56, § 210.110. This defi‐
nition is quite similar to the one the U.S. Supreme Court en‐
dorsed  in  Anderson  v.  Mt.  Clemens  Pottery  Co.,  328  U.S.  680 
(1946).  There  the  Supreme  Court  defined  the  “statutory 
workweek” to “include[] all time during which an employee 
is necessarily required to be on the employer’s premises, on 
duty or at a prescribed workplace.” 328 U.S. at 690‐91 (1946). 
While  Congress  found  the  Supreme  Court’s  interpretation 
too  broad,  and  so  amended  the  FLSA  in  1947  to  create  cer‐
tain  exceptions,  the  Illinois  state  regime  has  never  aban‐
doned that rule. If the FLSA preempted contrary state laws, 
32                                                          No. 13‐2115 


the  fact  that  Illinois  has  chosen  a  different  rule  might  be  of 
no importance. But, to the contrary, the FLSA includes a sav‐
ings  clause  that  gives  precedence  to  state  laws  with  more 
generous compensation schemes. 29 U.S.C. § 218(a); see Spo‐
erle  v.  Kraft  Foods  Global,  Inc.,  614  F.3d  427,  428–30  (7th  Cir. 
2010).  
    The result my colleagues have reached cannot be squared 
with  the  plain  language  of  the  Illinois  law.  In  direct  contra‐
diction  to  the  views  of  the  Illinois  Attorney  General,  they 
have  found  that  Illinois  law  must  be  read  the  same  way  as 
the  federal  law.  The  savings  clause,  however,  tells  us  that 
Congress  has  not  required  this  result,  and  the  Illinois  De‐
partment of Labor has made it clear that it has not chosen to 
follow federal law in this respect. This matter is of sufficient‐
ly  great  importance  to  the  state  that  the  Attorney  General 
has  asked  this  court  to  certify  the  question  to  the  Supreme 
Court of Illinois, if we were to find any doubt about the mat‐
ter. Rather than resolve this issue, I would grant the Attorney 
General’s request. The question is an important one for both 
employers  and  workers  in  the  state,  and  it  thus  stands  a 
good chance of meeting the certification requirements set out 
in Ill. Sup. Ct. R. 20. I would thus submit a proper request to 
that court under Seventh Circuit Local Rule 52. 
                              ***************** 
   In  conclusion,  I  respectfully  dissent  from  the  majority’s 
decision  to  affirm  the  judgment  of  the  district  court.  As  I 
read the Illinois Minimum Wage Act, plaintiffs are entitled to 
compensation  for  their  donning,  doffing,  and  washing  time 
both  at  the  beginning  and  end  of  the  workday  and  during 
their  lunch  break.  The  FLSA  independently  protects  their 
right to  compensation for the lunch‐break time. I  would  re‐
No. 13‐2115                                                   33 


mand  this  case  for  fact‐finding  on  exactly  how  much  time 
this is.